DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US-2002/0173240).
	Regarding claim 17 (Currently Amended), Wang (US-2002/0173240) discloses a chemical mechanical planarization (CMP) tool, comprising:
a housing (polishing head 140);
a retainer ring (retaining ring 175) attached to the housing (head 140) (Fig. 3) and configured to laterally surround a substrate (substrate 105) (Fig. 3);
a malleable membrane (flexible member 245 and control insert 280) (“the control-insert 280 is made of substantially the same material as the flexible member 245 and is integrally formed 
wherein the first peripheral region of the lower surface is configured to contact the substrate (substrate 105) (Figs. 3 and 6A).
	Regarding claim 18 (Currently Amended), Wang discloses the CMP tool of claim 17, wherein the malleable membrane (245) further comprises a second peripheral region separated from the central region by the first peripheral region and having a third stiffness that is greater than the second stiffness (Fig. 10 shows an embodiment wherein the thicker portions in the middle and at the outermost, or second peripheral region, are separated by a thinner and less stiff portion).
	Regarding claim 19 (Currently Amended), Wang discloses the CMP tool of claim 17,
wherein the first material arranged along the lower surface of the malleable membrane (245) within the central region comprises a first form of silicone having the first stiffness and the second material arranged along the lower surface of the malleable membrane (245) within the first peripheral region comprises a second form of silicone having the second stiffness (“both the control-insert 280 and the control-insert 280 are made from a polymeric material, preferably from a pliant or flexible rubber or rubber-like material, such as EPDM, EPR, silcone, FKM or CR”) [Wang; paragraph 0056];
wherein the first form of silicone and the second form of silicone both define a smooth (i.e. not sharp) upper surface and a smooth (i.e. not sharp) lower surface of the malleable membrane (245); and wherein the first form of silicone laterally contacts the second form of silicone (Fig. 6A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-2002/0173240) in view of Yoshida (US-20150311097).
Regarding claim 20 (Original), Wang discloses the CMP tool of claim 17, further comprising: a support structure (subcarrier 165) disposed between the housing (140) and the malleable membrane (245) (Fig. 3), wherein the malleable membrane (245) is coupled to the support structure (subcarrier 165) (Figs. 3, 5A, and 5B), and wherein the support structure (subcarrier 165) comprises an aperture (passageway 265) defined by sidewalls extending through the support structure (subcarrier 165) (“[pressurized fluid, such as air or another gas, is introduced into the lower cavity 260 through a passageway 265 connected to a port 270 in the lower surface 170 of the subcarrier 165”) [Wang; paragraph 0057], but fails to disclose a plurality of apertures.
However, Yoshida (US-20150311097) teaches wherein an apertures (231) (Fig. 4) can comprise a plurality of apertures (fluid lines FI, F2, F3, F4) (Fig. 5). Since a plurality of channels provides greater independence, and thus control, of portions of the carrier [Yoshida; paragraph 0107], it therefore would have been obvious to one of ordinary skill in the art to modify the aperture of Wang to include a plurality of apertures as taught by Yoshida in order to provide independent and more precise control over the pressure at the surface of the membrane [Yoshida; paragraph 0107].

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
	Applicant argues on pages 8-10 of the remarks that Wang fails to disclose the claimed stiffness as the flexible member 245 has the same hardness.  In response, applicant argues to the point of differing hardness, but the claim is directed to stiffness, which takes into account the shape of a structure.  For example, a stiff beam takes into consideration the cross-sectional area of the beam while a “hardness” of the beam refers to an entirely different attribute.  Therefore the argument is not persuasive.
	As best understood from the arguments, applicant is arguing that the control-insert 280 is considered separate from the flexible member 245 and therefore the flexible member of Wang does not include the control-insert.  In response, as pointed out in the rejection, Wang states that the control-insert can be integral with, and formed as the same material, as the elastic membrane (“the control-insert 280 is made of substantially the same material as the flexible member 245 and is integrally formed therewith”) [Wang; paragraph 0072].  Since the membrane/control-insert being one piece varies in thicknesses along its length, then it varies in “stiffness” as claimed.  For these reasons, the argument is not persuasive.
	
Allowable Subject Matter
Claims 1-10 are allowed.

providing a malleable material (flexible member 245) (which applicant defines as any material that is able to be formed (e.g., cured), silicone, or the equivalents [Application publication; paragraph 0022] within a cavity in a membrane mold (“in a mold”) [Wang; paragraph 0072], wherein the cavity comprises a central region and a peripheral region surrounding the central region;
curing the malleable material (245) to form a membrane (flexible member 245) [Wang; paragraphs 0053 and 0072], wherein curing the malleable material comprises:
heating the malleable material (“curing with ultra violet light,” wherein UV light generates heat) [Wang; paragraph 0072] within the central region (flexible member 245) of the membrane
mold to a first temperature (“molded to provide a hardness” where there is inherently a temperature, or a first temperature in this case, in the mold) [Wang; paragraph 0072]; and
heating the malleable material (“curing with ultra violet light,” wherein UV light generates heat) [Wang; paragraph 0072] within the peripheral region (insert 280) of the membrane mold to a second temperature (“molded to provide a hardness” where there is inherently a temperature, or second temperature in this case, in the mold) [Wang; paragraph 0072]; and attaching the membrane (245) to a CMP carrier (housing of carrier 160). Wang fails to disclose that the second temperature is greater than the first temperature. 
Lin (TWI531443B) teaches that materials “with different strengths have different deformation capabilities” [Lin; Abstract] and that “at the same time, through several hot pressing parts having several different temperatures to hot press the plastic material, those elastic film parts with different strengths are respectively formed” [Lin; Abstract].  However, Lin’s method is drawn to a polishing pad and not to an elastomeric membrane and thus would not have made obvious applying the same principals to the elastomeric membrane of Wang.  

Claims 11-16 are allowed.
For the reasons indicated above in regards to claim 1, the prior art fails to anticipate or render obvious “heating the silicone within the peripheral region of the membrane mold to a second temperature that causes the silicone within a peripheral region of the membrane to have a second stiffness that is less than the first stiffness, wherein the silicone that is heated to have the first stiffness laterally contacts the silicone to have the second stiffness” as claimed.  For these reasons, claim 11 and those depending therefrom including claims 12-16 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL D CRANDALL/            Examiner, Art Unit 3723